UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7650



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

KARIM FARUQ, a/k/a Charles Williams,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-91-217-K, CA-95-1855-K)


Submitted:   May 15, 1997                   Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, CATHOLIC UNIVERSITY LAW SCHOOL, Washington,
D.C., for Appellant. Katharine Jacobs Armentrout, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Faruq, Nos. CR-91-217-K; CA-95-1855-K (D.
Md. Aug. 29, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2